Citation Nr: 1451739	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-24 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable rating for sensorineural hearing loss of the left ear.

4.  Entitlement to service connection for sensorineural hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2013, the Veteran and his friend testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of the hearing is associated with the record on appeal.

In addition to the paper claims file, the Veteran has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the May 2013 Hearing Transcript and VA treatment records dated through June 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS claims file contains no documents.

The issue of entitlement to service connection for sleep disorder as secondary to service-connected tinnitus has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  See May 2013 Hearing Transcript, p. 24, May 2011 VA audiological examination.  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to higher ratings for the Veteran's PTSD and left ear hearing loss, and entitlement to service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's tinnitus has been assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260, and his disability does not present an exceptional disability picture so as to warrant referral of this claim for extra-schedular consideration.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.87, Diagnostic Code 6260 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, a letter dated April 2011 sent prior to the September 2011 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for tinnitus, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Following the award of service connection in the September 2011 rating decision, the Veteran appealed with respect to the propriety of the initially assigned 10 percent rating for his tinnitus.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for his tinnitus was granted and an initial rating was assigned in the September 2011 rating decision on appeal.  Therefore, because the Veteran has appealed the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Although the Veteran disclosed that he receives disability benefits from the Social Security Administration (SSA) for a work-related hand injury, such records have not been obtained.  See May 2013 Hearing Transcript, p. 12-13.  The Board finds, however, that no prejudice results to the Veteran as such SSA records are irrelevant to the instant matter and, consequently, that there is no need to obtain them because no useful purpose would be served in doing so.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded a VA examination in May 2011 in connection with his claim for tinnitus.  The Veteran has not alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected tinnitus as it includes an interview with the Veteran, a review of the record, and a full audiological examination, addressing the symptomatology associated with his tinnitus.  Moreover, the Veteran has not alleged a worsening of his tinnitus since the May 2011 VA examination.  In this regard, while he has claimed that such disability is worse than the currently assigned 10 percent rating, he has not contended that the condition has increased in severity since the May 2011 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).

Additionally, in May 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the May 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's tinnitus, to include statements concerning his difficulty hearing and falling asleep.  Moreover, the Veterans Law Judge informed the Veteran that his 10 percent rating for tinnitus was the schedular maximum and further explained how he may be awarded additional compensation only on an extra-schedular basis for tinnitus-related symptoms that are not contemplated by the rating schedule.  See May 2013 Hearing Transcript, p. 23.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Furthermore, no outstanding evidence necessary for a fair adjudication of the claim was identified.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  Therefore, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 10 percent evaluation is currently assigned to the Veteran's tinnitus, effective February 11, 2011, pursuant to 38 C.F.R. § 4.84, Diagnostic Code 6260.  The Veteran is seeking a higher evaluation.

The Board notes that tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2014).

Prior to that date, recurrent tinnitus was also rated 10 percent disabling, which was the highest schedular rating assignable.  As a note following the former regulation provided, a separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

The changes to Diagnostic Code 6260 were interpretive only; they merely codified VA's practice of assigning only a single 10 percent evaluation for tinnitus, even where the sound is perceived in both ears.  In other words, VA's comments merely explained or clarified the Department's intent in providing a single 10 percent disability rating under Diagnostic Code 6260.  In fact, the proposed amendment explicitly stated that no substantive change was involved.  See 67 Fed. Reg. 59,033 (September 19, 2002).

The Court challenged the Board's understanding of the July 2003 amendment as being merely interpretive in Smith v. Nicholson, 19 Vet. App. 63 (2005).  In that case, the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10-percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral.  The Court held that pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required that VA assign dual 10-percent ratings for 'bilateral' tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit reversed the Veterans Court's decision in Smith, and affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10-percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation.  

In the case currently on appeal, the Board notes that the RO assigned the Veteran a 10 percent evaluation for his service-connected tinnitus.  The effective date of the award of 10 percent for tinnitus of February 11, 2011, is after the date of the June 13, 2003, amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's tinnitus, and an increased schedular rating is not available.

As clearly stated above, Diagnostic Code 6260 assigns only a single evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2014).  Therefore, the Veteran cannot be assigned an evaluation in excess of 10 percent for both ears.

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule.  Specifically, during the May 2011 VA examination, the Veteran reported that his tinnitus manifests in constant ringing bilaterally, but perhaps worse in the left ear, which is most pronounced in quiet environments.  He also asserted that his condition disrupts his hearing when the "intensity is elevated" and that it prevents him from easily falling asleep.  The relevant VA treatment records, i.e., records dated from approximately April 2009, tend to merely note the Veteran's tinnitus without any significant associated complaints.  Parenthetically, the Board notes that it has found that a claim for service connection for a sleep condition secondary to service-connected tinnitus has been raised by the record, and such claim has been referred to the AOJ for consideration, as noted in the Introduction.  Accordingly, the Veteran's sleep difficulties are not for consideration in the analysis for an increased rating for tinnitus.  Given the relevant evidence considered, excepting the Veteran's possible tinnitus-related sleep issues, the Board finds that the Veteran's tinnitus symptomatology is fully addressed by the rating criteria under which the disability is rated, as such criteria contemplates that tinnitus is perceived in both ears and is constant.  The evidence does not reflect an exceptional disability picture with respect to service-connected tinnitus.

As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected tinnitus and, thus, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In reaching this determination, the Board notes that, in addition to his tinnitus, the Veteran is in receipt of service connection for PTSD and left ear sensorineural hearing loss; however, such claims are being remanded for further development.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of 
§ 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased ratings for tinnitus is the only increased rating claims to be adjudicated at this time, such is the only disability that must be considered in the extra-schedular analysis.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he was unemployable due to his service-connected tinnitus.  Accordingly, the Board finds that consideration of a TDIU is not warranted.

In summary, with regard to assigning a schedular evaluation in excess of 10 percent, as noted above, the disposition of the claim for a higher schedular rating is based on the law, and not the facts of the case.  As such, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Furthermore, the Board concludes that the preponderance of the evidence is against the claim for a rating increase in excess of 10 percent for the Veteran's tinnitus on an extra-schedular basis at any time during the appeal period.  See Fenderson, supra.  Therefore, the benefit of the doubt doctrine is not applicable, and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the Veteran's claims for higher initial ratings, the Court has held that, where the record does not adequately reveal the current state of a claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The record reflects that the Veteran was afforded audiological and psychiatric VA examinations in May 2011 to determine the nature and etiology of his alleged hearing loss, and the nature and severity of his service-connected PTSD, respectively.  In September 2011, the RO increased the Veteran's PTSD rating to 30 percent, awarded service connection for left ear hearing loss at a noncompensable rating, and denied service connection for right ear hearing loss because the Veteran had no current right ear hearing disability under VA regulations.   See 38 C.F.R. 
§ 3.385.

Subsequently, the Veteran subsequently submitted an August 8, 2012 letter from his social worker, T. Preston, who has treated the Veteran since April 2009.  Such letter indicates that the Veteran had "current GAF score of  between 58-60," a score lower than the GAF score of 70 assigned by the May 2011 VA examiner.  Additionally, in May 2013, the Veteran testified at a hearing before the undersigned during which he frequently and consistently alleged that his PTSD and his left and right ear hearing had worsened.  See May 2013 Hearing Transcript, p. 3, 5, 6, 8, 10, 11, 14-17, 25-26.  VA treatment records also show that the Veteran underwent evaluation for hearing aids in October 2011 and that he was fitted for hearing aids in December 2011.  Such evidence suggests that the Veteran's PTSD and hearing loss have worsened since the provision of the May 2011 VA examination.

In light of the evidence and allegations of possible worsening his PTSD and left ear hearing, the Board finds that a remand is required to determine the Veteran's current level of impairment with regard to such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Additionally, remand is also warranted to assess the Veteran's right ear hearing as evidence and allegations described above may suggest his right ear hearing now qualifies as a disability for VA purposes.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board also finds that a remand is also needed to obtain any relevant outstanding medical records.  The record reflects that the Veteran receives treatment at the Pittsburgh, Pennsylvania VA Medical Centers (VAMC).  The most recent VA treatment records of record are dated to June 2012.  Therefore, on remand, obtain all VA treatment records dated from June 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant VA treatment records dating from June 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 
The examiner should identify the nature and severity of all manifestations of the Veteran's PTSD.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in May 2011 and any lay and clinical evidence, including letters from T. Preston and Dr. A. Callahan and testimony presented at the May 2013 Hearing, suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.

Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  If any other psychiatric disorder is diagnosed, the examiner should indicate whether the symptoms associated with such disorder can be separated from his PTSD symptoms and, if such symptoms are determined to be separate, whether such disorder is related to the Veteran's PTSD.  The examiner should also describe the functional impact of the Veteran's PTSD on his occupational and social functioning.

All opinions expressed should be accompanied by supporting rationale.

3.  After obtaining any outstanding records, schedule the Veteran for a new VA audiological examination in order to determine the current nature and severity of his left ear hearing loss, and to determine whether the Veteran has a right ear hearing loss disability, as defined by VA regulations, related to his military service.  The record, to include a copy of this remand, must be made available.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should identify auditory thresholds for both the left and right ears, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.   

The examiner is also specifically requested to describe the functional effects caused by the Veteran's left ear hearing loss. 

Additionally, if right ear hearing loss is diagnosed, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service, to include his in-service noise exposure.  

The examiner should provide a complete rationale for any opinion offered.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


